                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

Donald Weese,                                )
                                             )
              Plaintiff,                     )       ORDER
                                             )
       vs.                                   )
                                             )
Kodiak Oil & Gas (USA) Inc., n/k/a           )       Case No. 1:17-cv-189
Whiting Resources Corporation,               )
                                             )
              Defendant.                     )

       The court held a status conference with the parties by telephone on October 11, 2018.

Pursuant to its discussions wit h the parties, the court ORDERS:

       (1)    the parties shall have until March 1, 2019, to file other dispositive motions.

       (2)    the final pretrial conference set for January 15, 2019, shall be rescheduled for August

              7, 2019, at 2:00 p.m. by telephone conference call to be initiated by the court; and

       (3)    the jury trial set for January 29, 2019, shall be rescheduled for August 20, 2019, at

              9:00 a.m. in Bismarck before Chief Judge Hovland (courtroom #1, four days).

       Dated this 11th day of October, 2018.

                                                     /s/ Charles S. Miller, Jr.
                                                     Charles S. Miller, Jr., Magistrate Judge
                                                     United States District Court
